Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The application has been amended as follows: 
A period has been added at the end of claim 9.

Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 2/25/22.

 
EXAMINER'S AMENDMENT
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance (repeated from previous Office action) 
As for claim 1, the prior art fails to teach a lighting apparatus comprising:
a LED module, and driver, and manual switch mounted on a circuit board
a light housing enclosing the circuit board and the driver having a switch opening for exposing an switch part of the manual switch outside the light housing and has a light opening for a light of the LED module to pass through
wherein the switch part is provided to be operated by a user to change a first parameter of the driver on providing a driving current corresponding to the first parameter to control the LED module
the LED module has multiple sets of LED units with different color temperatures, the driver controls the multiple sets of LED units to mix a required color temperature according to the first parameter.
The closest prior art found was Bowen US 2018/0310381, which discloses a lighting apparatus comprising: a circuit board 200/625 (Fig 1E, Fig 6B); a LED module 150, 155 mounted on the circuit board (paragraph 0042); a driver mounted on the circuit board (circuit comprises a driver, paragraph 0044); a manual switch mounted on the circuit board (manual switches 210, paragraph 0045; also 631, Fig 6a-6c); and a light housing enclosing the circuit board and the driver (housing 105/605, Fig 1g, 1h), wherein the light housing has a switch opening for exposing an switch part of the manual switch outside the light housing (see opening 675, Fig 6a) and has a light opening for a light of the LED module to pass through (through front of housing via 115, Fig 1h), wherein the switch part is provided to be operated by a user to change a first parameter of the driver on providing a driving current corresponding to the first parameter to control the LED module (when switches are in the on state controller causes 215 causes one led to be off and the other on, which affects driving current corresponding to a first parameter to control the LED module).  However, Bowen fails to fairly teach or render obvious wherein the LED module has multiple sets of LED units with different color temperatures, the driver controls the multiple sets of LED units to mix a required color temperature according to the first parameter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875